DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to amendments filed on 04/18/2022.
	Claims 1, 2, 5, 8, 10, 12, 15, and 17 have been amended. 
	Claims 1-20 remain pending.

Claim Objections
2.	Applicant’s amendments to claims 1, 2, 15 and 17 in response to the previously raised claim objections have been considered and obviate previous objection, as such the claim objections are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Although Applicant’s amendments in response to the previously raised rejections under 35 U.S.C. 112(b) have been considered and obviate most previous objection, claims 1-7 and 15-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

3.	Claim 1 was previously rejected for the limitation reciting, in the displaying limitation, “displaying at least a first level display page and a second level display page” and then subsequently recites, “the first level display page displaying…a link for accessing the second level display page”, as it is unclear whether both the first level display page and the second level display page are initially displayed, or whether the first level display page is initially displayed and provides a link for displaying the second level display page. 
	In response, Applicant submits that both implementations are technically feasible, however in an implementation where both the first level display page and the second level display page are initially displayed, there would be no link in the first level display page for accessing a different second level display page, as recited in the claim. Paragraph [0111] cited by Applicant supports this interpretation of the claimed link by reciting, “When the part of the content display information is displayed, a display area of each level-1 display has a link for accessing a second display page corresponding to the content display information of the level-2 display”. Given that the link is definitively recited in claim 1, it remains unclear how the second level page display is initially displayed when it is accessed via a link provided on the initially displayed first level display page.
For purposes of examination, it is interpreted that the first level display page is displayed and provides a link to display the second level display page.
Claims 2-7 are rejected in view of their respective dependency from claim 1.


4.	Claims 15 and 18 were previously rejected because claim 15, from which claim 18 depends, recites two instances of “a first level display page” in both the displaying limitation and the subsequent wherein limitation. Similarly, claim 15 recites two instances of “a second level display page” in both the displaying limitation and in the subsequent wherein limitation. Both claim 15 and claim 18 subsequently make references to “the first level display page” and “the second level display page”, and it is therefore unclear which of the previous recitations of “a first level display page” and “a second level display page”, respectively, “the first level display page” and “the second level display page” are intended to refer to. 
For purposes of examination, each reference to a first level display page or a second level display page in these claims is interpreted as referring to the same first level display page and second level display page, respectively.
Claims 16, 17, 19 and 20 are rejected in view of their respective dependency from claim 15.



Response to Arguments

5.	Applicant's arguments that the Nwabueze and Center references fail to teach, either alone or in combination, all of the limitations of independent claims 1, 8 and 15, have been fully considered but they are not persuasive. 
	Specifically, Applicant first submits that Nwabueze or Center do not disclose, “the content information request is a request to view content information by a user obtained in real time” and “receiving, by the terminal, in response to the content information request from the terminal, a [first/second] content information…” Applicant’s basis for this argument is that Nwabueze discloses a user profile used to direct the gathering of information from data sources according to the frequency of access specified by the user profile, not in response to a “content information request from the terminal”, as claimed, and that, in Nwabueze, data is updated in response to requests from the COP program in an effort to create dynamic pages from data updates at defined intervals. In response, it is first noted that Nwabueze teaches that the method for acquiring and presenting data may be in a program instruction form written and stored on any type of computer readable media. Moreover, the acquired and presented content data in Nwabueze is received in response to requests made to various data sources. It is submitted that the claim language is silent regarding specifics of the claimed terminal that distinguish the terminal from any terminal in Nwabueze initiating a request via the COP for acquiring data from the sources. Further, Nwabueze expressly discloses that the invention is directed to providing dynamic reports in real-time to allow decisions to be made with current data, and that any queries made by a user to include data in a presentation can be quickly accomplished and presentation can be displayed in real time by continually accessing and updating the raw data used to populate the presentation. Given that this continual access to real-time, current data is acquired in response to content information requests, it is submitted that the teachings of Nwabueze are within the scope of the content information request being a request to view content information by a user obtained in real time.
	Applicant additionally argues that the Center reference files to disclose, “displaying comprising displaying at least a first level display page and a second level display page, the first level display page displaying a part of the classified first content information, a part of the classified second content information, and a link for accessing the second level display page, and the second level display page displaying classified first content information omitted from the first level display page, or the second level display page displayed classified second content information omitted from the first level display page”, as recited in claim 1 with similar features recited in claims 8 and 15. Specifically, Applicant asserts that Center merely discloses a link to additional information about a dealer, but nothing that the linked information is received with the original query or that it is classified along with the information displayed first. Paragraph [0047] of Center recites that the total number of pages will differ, depending on the results of the search. In other words, similarly to the claimed invention, information obtained from an original query or search is, in Center, divided into information to be displayed on separate pages, including links to other pages which include additional sets of data also obtained from the results of the search. It is submitted that these teachings are within the scope of the broadest reasonable interpretation of the claim language.
	The rejection is therefore maintained.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3, 7-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nwabueze (US 2002/0144174) in view of Center et al. (US 2003/0171964).

Regarding claim 1, Nwabueze teaches an information display method comprising: 
transmitting, by a terminal, a content information request to a server (The data acquisition engine will read the data source and request the acquisition of the data, [0050]; the COP initiates the data acquisition process and schedules the acquisition of the data from the various sources, [0062]; the COP initiates the data acquisition routine, [0067]), wherein the content information request is a request to view content information by a user obtained in real time (any queries made by the user to include data in the presentation, that is not currently filed as display data, can be quickly accomplished by accessing the raw data and transforming it to display data as described above, [0076]; the presentation can be displayed in real time by continually accessing and updating the raw data used to populate the cube or any other presentation, [0076]); 
receiving, by the terminal, in response to the content information request from the terminal (the data has been acquired by the data acquisition engine, [0062]; the desired data, as specified by the customer in the customer user profile, is captured by the data acquisition engine, [0067]), a first content information comprising information regarding a first commodity from a first content source (the data acquisition engine refers to and accesses the data sources, [0067]) according to a first account information (passwords to obtain the specified data from the data sources, [0051]; The identity, access routines, source path and passwords if required, for the various data sources are defined in the customer user profile, [0067]); 
receiving, by the terminal, in response to the content information request from the terminal (the data has been acquired by the data acquisition engine, [0062]; the desired data, as specified by the customer in the customer user profile, is captured by the data acquisition engine, [0067]), a second content information comprising information regarding a second commodity from a second content source according to a second account information (passwords to obtain the specified data from the data sources, [0051]; The identity, access routines, source path and passwords if required, for the various data sources are defined in the customer user profile, [0067]); 
classifying the first content information and the second content information into one category (the acquired raw data is stored into raw data type specific compartments, such that each raw data type specific compartment is associated with a set of data sources, [0014]; detect a data type of each raw data type specific compartment and load data components of each raw data type specific compartment into respective processed data type specific compartments based on the detected data type, [0014]; The data acquisition engine 170 distributes the successfully acquired data to flat file compartments according to the suite of rules for a customer, [0068]; the pre-processing engine counts the lines in the file and saves the file in the NAS with a “.cnt” extension, and operation 312, where the pre-processing engine zips the file and saves the file in a “.GZ” file format, [0079]); and 
displaying, by the terminal, the classified first content information and the classified second content information (the desired data is displayed and the user is allowed to take action on the displayed data, [0066]).
However, Nwabueze does not explicitly disclose the displaying comprising displaying at least a first level display page and a second level display page, the first level display page displaying a part of the classified first content information, a part of the classified second content information, and a link for accessing the second level display page, and the second level display page displaying classified first content information omitted from the first level display page, or the second level display page displaying classified second content information omitted from the first level display page.  
Center teaches displaying, by the terminal, classified first content information and classified second content information, the displaying comprising displaying at least a first level display page and a second level display page, the first level display page displaying a part of the classified first content information, a part of the classified second content information, and a link for accessing the second level display page, and the second page level display page displaying classified first content information omitted from the first level display page, or the second level display page displaying classified second content information omitted from the first level display page (each dealer may have links to additional information, [0045]; the data is divided into three sets of dealer information to be displayed. Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0046]; The total number of pages will differ, depending on the results of the search, [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each displayed page, links to additional information. One would be motivated to combine these teachings in order for a user to efficiently navigate the received content.

Regarding claim 2, Nwabueze teaches the method according to claim 1, wherein the displaying the classified first content information and the classified second content information further comprises displaying the classified first content information and the classified second content information in a reversed order according to update time of the classified first content information and the classified second content information (the data being assessed can be continually updated and presented in an incremental fashion, [0046]).  

Regarding claim 3, Nwabueze does not explicitly disclose the method according to claim 1, wherein a first level display page and a second level display page have a same display manner
Center teaches wherein the first level display page and the second level display page have a same display manner (Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each displayed page, links to additional information. One would be motivated to combine these teachings in order for a user to efficiently navigate the received content.

Regarding claim 7, Nwabueze teaches the method according to claim 1, wherein the first content source and the second content source are the same content source (reinitiate the request for the data acquisition from the specified data source, [0062]; The time and frequency of acquiring the data from various data sources is defined by the customer user profile, [0067]).  

Regarding claim 8, Nwabueze teaches a terminal comprises: 
a processor; and 
a non-transitory computer-readable storage medium, storing a program to be executed by the processor, the program including instructions to: 
obtain a first content information comprising information regarding a first commodity from a first content source in response to a content information request from the terminal (the data has been acquired by the data acquisition engine, [0062]; the desired data, as specified by the customer in the customer user profile, is captured by the data acquisition engine, [0067]) wherein the content information request is a request to view content information by a user obtained in real time (any queries made by the user to include data in the presentation, that is not currently filed as display data, can be quickly accomplished by accessing the raw data and transforming it to display data as described above, [0076]; the presentation can be displayed in real time by continually accessing and updating the raw data used to populate the cube or any other presentation, [0076]); 
obtain a second content information comprising information regarding a second commodity from a second content source in response to the content information request from the terminal (the data has been acquired by the data acquisition engine, [0062]; the desired data, as specified by the customer in the customer user profile, is captured by the data acquisition engine, [0067]); 
integrate the first content information and the second content information into content display information (a data transforming engine converts the pre-processed data from the various data sources and varying data formats to a uniform format, [0053]; a data aggregation engine organizes the processed data from operation 118 for presenting a desired report, [0054]); and 
display the content display information by displaying the first content information and the second content information by levels (the desired data is displayed and the user is allowed to take action on the displayed data, [0066]).
However, Nwabueze does not explicitly disclose displaying the content display information by displaying the first content information and the second content information by levels, the content display information comprising a first level display page and a second level display page, wherein the first level display page displays a part of the first content information, a part of the second content information, and a link for accessing the second level display page, and the second level display page displays first content HW84162391US29-58-information omitted from the first level display page, or the second level display page displays second content information omitted from the first level display page.  
Center teaches instructions to:
display content display information by displaying first content information and second content information by levels, the content display information comprising a first level display page and a second level display page, wherein the first level display page displays a part of the first content information, a part of the second content information, and a link for accessing the second level display page, and the second level display page displays first content HW84162391US29-58-information omitted from the first level display page, or the second level display page displays second content information omitted from the first level display page (each dealer may have links to additional information, [0045]; the data is divided into three sets of dealer information to be displayed. Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0046]; The total number of pages will differ, depending on the results of the search, [0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each displayed page, links to additional information. One would be motivated to combine these teachings in order for a user to efficiently navigate the received content.

Regarding claim 9, Nwabueze teaches the terminal according to claim 8, wherein the instructions to integrate the first content information and the second content information into content display information comprise instructions to: 
convert the first content information and the second content information to a structured data format according to a rule (a data transforming engine converts the pre-processed data from the various data sources and varying data formats to a uniform format, [0053]; format rules 226 and process rules 228 are applied to the transferred raw data files to transform the raw data to processed data, [0071]; the format rules 226 and process rules 228 convert the data to a uniform format, [0071]); and 
classify the first content information and the second content information to one category (a data aggregation engine organizes the processed data from operation 118 for presenting a desired report, [0054]; The processed data in the temporary database is organized and placed in the proper format for the requested report, [0055]; a loader 416 which moves post stage load data 418 and format files 418 to a customer’s web database 420. The type of subscription purchased by the customer will determine the web database that the post stage load data and format files are stored, [0087]).  

Regarding claim 10, Nwabueze teaches the terminal according to claim 8, wherein the instructions to display the content display information comprise instructions to display the first content information and the second content information in a reversed order according to update time of the content information (the data being assessed can be continually updated and presented in an incremental fashion, [0046]). 
 
Regarding claim 11, Nwabueze does not explicitly disclose the terminal according to claim 8, wherein a first level display page and a second level display page have a same display manner.  
Center teaches wherein the first level display page and the second level display page have a same display manner (Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each displayed page, links to additional information. One would be motivated to combine these teachings in order for a user to efficiently navigate the received content.

Regarding claim 12, Nwabueze teaches the terminal according to claim 8, wherein, the program further comprises instructions to perform, before obtaining the first content information from the first content source: 
transmit the content information request to the first content source and the second content source through a server (The data acquisition engine will read the data source and request the acquisition of the data, [0050]; the COP initiates the data acquisition process and schedules the acquisition of the data from the various data sources, [0062]); and 
receive content information comprising the first content information from the first content source and the second content information from the second content source in response to the content information request (Once the data has been acquired by the data acquisition engine, the COP is notified of the acquisition of the data and the COP will verify the successful acquisition of the data, [0062]).  
However, Nwabueze does not explicitly disclose address information of the content sources.
Center teaches address information of content sources (URL data for receiving the data, [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a URL in the system/method of Nwabueze as suggested by Center in order for a user device to reference a web resource. One would be motivated to combine these teachings because one would recognize the need for a web address when communicating over a computer network.

Regarding claim 13, Nwabueze teaches the terminal according to claim 8, wherein the instructions to obtain the first content information from the first content source comprise instructions to obtain the first content information from the first content source according to an account (the customer user profile will extract the necessary set-up information including but not limited to the type of service level (e.g., premium or standard), billing instructions for the service and passwords to obtain the specified data from the data sources, [0051]; The identity, access routines, source path and passwords if required, for the various data sources are defined in the customer user profile, [0067]).  

Regarding claim 15, Nwabueze teaches a terminal comprises: 
a processor; and 
a non-transitory computer-readable storage medium, storing a program to be executed by the processor, the program including instructions to: 
obtaining, in response to a content information request from the terminal, first content information comprising information regarding a first commodity and second content information comprising information regarding a second commodity from one content source (the data has been acquired by the data acquisition engine, [0062]; the desired data, as specified by the customer in the customer user profile, is captured by the data acquisition engine, [0067]), wherein the first content information corresponds to first account information, the second content information corresponds to second account information (passwords to obtain the specified data from the data sources, [0051]), the first account information and the second account information stored in the terminal corresponds to the one content source The identity, access routines, source path and passwords if required, for the various data sources are defined in the customer user profile, [0067]); 
integrating the first content information and the second content information into content display information (a data transforming engine converts the pre-processed data from the various data sources and varying data formats to a uniform format, [0053]; a data aggregation engine organizes the processed data from operation 118 for presenting a desired report, [0054]); and 
displaying the content display information by levels, wherein the content display information comprises first content display information for the first content information (the desired data is displayed and the user is allowed to take action on the displayed data, [0066]); and
wherein the content display information further comprises second content display information for the second content information (a desired report may be generated and displayed through the acquisition and organization of the data acquired from the various source, [0048]), and wherein the content information request is a request to view content information by a user obtained in real time (any queries made by the user to include data in the presentation, that is not currently filed as display data, can be quickly accomplished by accessing the raw data and transforming it to display data as described above, [0076]; the presentation can be displayed in real time by continually accessing and updating the raw data used to populate the cube or any other presentation, [0076]).
	However, Nwabueze does not explicitly disclose the first content display information comprising a first level display page and a second level display page, wherein the first level display page comprises partial information of the first content information, and a link for accessing the second level display page, and the second level display page comprises first content information omitted from the first level display page or the second content display information HW 84162391US29-60-comprising a first level display page and a second level display page, wherein the first level display page comprises partial information of the second content information, and a link for accessing the second level display page, and the second level display page comprises second content information omitted from the first level display page.
	Center teaches displaying content display information by levels, wherein  the content display information comprises first content display information for first content information, the first content display information comprising a first level display page and a second level display page, wherein the first level display page comprises partial information of the first content information, and a link for accessing the second level display page, and the second level display page comprises first content information omitted from the first level display page (each dealer may have links to additional information, [0045]; the data is divided into three sets of dealer information to be displayed. Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0045]); and 
	wherein the content display information further comprises second content display information for second content information, the second content display information HW 84162391US29-60-comprising a first level display page and a second level display page, wherein the first level display page comprises partial information of the second content information, and a link for accessing the second level display page, and the second level display page comprises second content information omitted from the first level display page (each dealer may have links to additional information, [0045]; the data is divided into three sets of dealer information to be displayed. Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each displayed page, links to additional information. One would be motivated to combine these teachings in order for a user to efficiently navigate the received content.

Regarding claim 16, Nwabueze teaches the terminal according to claim 15, wherein the instructions to integrate the first content information and the second content information into content display information comprises instructions to: 
convert the first content information and the second content information to a structured data format according to a rule (a data transforming engine converts the pre-processed data from the various data sources and varying data formats to a uniform format, [0053]; format rules 226 and process rules 228 are applied to the transferred raw data files to transform the raw data to processed data, [0071]; the format rules 226 and process rules 228 convert the data to a uniform format, [0071]); and 
classify the first content information and the second content information into one category (a data aggregation engine organizes the processed data from operation 118 for presenting a desired report, [0054]; The processed data in the temporary database is organized and placed in the proper format for the requested report, [0055]; a loader 416 which moves post stage load data 418 and format files 418 to a customer’s web database 420. The type of subscription purchased by the customer will determine the web database that the post stage load data and format files are stored, [0087]).  

Regarding claim 17, Nwabueze teaches the terminal according to claim 15, wherein the instructions to display the first content display information and to display the second content display information comprises instructions to display the first content information and the second content information in a reversed order according to update time of the first content information and the second content information (the data being assessed can be continually updated and presented in an incremental fashion, [0046]).  

Regarding claim 18, Nwabueze does not explicitly disclose the terminal according to claim 15, wherein a first level display page and a second level display page have a same display manner.  
	Center teaches wherein the first level display page and the second level display page have a same display manner (Each set of data is preferably displayed on a separate page, including a link to another page which include additional sets of data, [0045]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide and organize received content for display in the system/method of Nwabueze as suggested by Center and to provide, within each displayed page, links to additional information. One would be motivated to combine these teachings in order for a user to efficiently navigate the received content.


7.	Claims 4-6, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nwabueze-Center in view of Zhang et al. (US 2014/0089436).

Regarding claim 4, although Center teaches a user name (It assumes that the user name is self-populating, [0051]), Nwabueze-Center do not explicitly disclose the method according to claim 1, wherein the first account information and the second account information corresponds to one user identifier.  
	Zhang teaches wherein first account information and second account information corresponds to one user identifier (each user account 638 further including a user identifier, [0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the system/method of Nwabueze-Center as suggested by Zhang in order to efficiently provide appropriate content to multiple client devices. One would be motivated to combine these teachings because information such as user identifiers and terminal entries associated with a user account enable a server to facilitate and exchange data between corresponding communication terminals.

Regarding claim 5, Nwabueze teaches the method according to claim 1, wherein the second account information corresponds to a system or group identifier to which the user belongs or is authorized access (the type of server level (e.g., premium or standard), [0051]).  
	However, although Center teaches a user name (It assumes that the user name is self-populating, [0051]), Nwabueze-Center do not explicitly disclose wherein the first account information corresponds to a user or terminal identifier of a terminal being used by the user.
	Zhang teaches wherein first account information corresponds to a user or terminal identifier of a terminal being used by the user (each user account 638 further including a user identifier, [0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the system/method of Nwabueze-Center as suggested by Zhang in order to efficiently provide appropriate content to multiple client devices. One would be motivated to combine these teachings because information such as user identifiers and terminal entries associated with a user account enable a server to facilitate and exchange data between corresponding communication terminals.

Regarding claim 6, Nwabueze-Center do not explicitly disclose the method according to claim 1, wherein the first account information is an identifier of a subscriber identity module card.  
	Zhang teaches wherein a first account information is an identifier of a subscriber identity module card (a SIM card number, [0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the system/method of Nwabueze-Center as suggested by Zhang in order to efficiently provide appropriate content to multiple client devices. One would be motivated to combine these teachings because information such as SIM card numbers enable a server to facilitate and exchange data between corresponding communication terminals.

Regarding claim 14, Nwabueze-Center do not explicitly disclose the terminal according to claim 13, wherein the account is an identifier of a subscriber identity module card.  
	Zhang teaches wherein an account is an identifier of a subscriber identity module card (a SIM card number, [0079]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the system/method of Nwabueze-Center as suggested by Zhang in order to efficiently provide appropriate content to multiple client devices. One would be motivated to combine these teachings because information such as SIM card numbers enable a server to facilitate and exchange data between corresponding communication terminals.

Regarding claim 19, although Center teaches a user name (It assumes that the user name is self-populating, [0051]), Nwabueze-Center do not explicitly disclose the terminal according to claim 15, wherein the first account information corresponds to a first user identifier, and the second account information corresponds to a second user identifier.  
	Zhang teaches wherein a first account information corresponds to a first user identifier (the first account associated with the first communication client may be an e-mail account, [0037]), and a second account information corresponds to a second user identifier (the second account associated with the second communication client may be an instant communication number, [0038]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the system/method of Nwabueze-Center as suggested by Zhang in order to efficiently provide appropriate content to multiple client devices. One would be motivated to combine these teachings because information such as user identifiers and terminal entries associated with a user account enable a server to facilitate and exchange data between corresponding communication terminals.

Regarding claim 20, Nwabueze-Center do not explicitly disclose the terminal according to claim 15, wherein the first account information corresponds to an identifier of a subscriber identity module card.
	Zhang teaches wherein a first account information corresponds to an identifier of a subscriber identity module card (a SIM card number, [0079]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of account information in the system/method of Nwabueze-Center as suggested by Zhang in order to efficiently provide appropriate content to multiple client devices. One would be motivated to combine these teachings because information such as SIM card numbers enable a server to facilitate and exchange data between corresponding communication terminals.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451